The plaintiff brought an action seeking to compel specific performance of an alleged agreement made by certain of the defendants to enter into an oil lease. A general demurrer to the amended complaint was overruled, and the defendants answered. The case came on for trial, and stipulations as to further amendments to the complaint and as to certain facts were filed. Defendants thereupon objected to the taking of any testimony, on the ground that the amended complaint did not state a cause of action, and the court sustained the objection. The plaintiff is here seeking a reversal of that order. "The appeal, of course," he says, "is taken on the judgment roll."
[1] An examination of the record brought here in the transcript discloses that apparently no judgment was ever entered in the case. We may well assume that to be the fact, for the clerk's certificate to the purported judgment-roll makes no mention of such judgment and, according to *Page 341 
the notice, the appeal is taken "from the judgment and order sustaining the objection to the taking of any testimony in said cause, and from the whole thereof," further reference being made to the minute order of the court sustaining the objection to the taking of testimony. No appeal lies from such order. (Code Civ. Proc., sec. 963.) It is not one mentioned among the interlocutory orders which the statute makes the subject of appeal. It may be reviewed upon appeal from the judgment as an intermediate order which necessarily affects the judgment. (Clifford v. Allman, 84 Cal. 528, 583 [24 P. 292]; Swain v.Burnette, 76 Cal. 299, 302 [18 P. 394].)
The appeal is dismissed.
Wilbur, J., Lawlor, J., Seawell, J., Shaw, C. J., and Kerrigan, J., concurred.